Citation Nr: 0104705	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
anterior cruciate ligament strain, right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to February 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The veteran appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review. 


FINDING OF FACT

The veteran's service-connected anterior cruciate ligament 
strain of the right knee is manifested by no more than slight 
impairment of the knee, without locking, recurrent 
subluxation or lateral instability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for anterior cruciate ligament strain, right knee, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claim have been properly developed as treatment records have 
been obtained and an appropriate, adequate medical 
examination was afforded the veteran, and there is no 
indication of additional medical evidence that is relevant to 
this appeal.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the Act.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).

The veteran's anterior cruciate ligament strain, right knee, 
has been evaluated by analogy to impairment of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which prescribes a 
10 percent evaluation for slight impairment, with recurrent 
subluxation or lateral instability.  Evaluations of 20 and 30 
percent are warranted for moderate and severe impairment, 
respectively, with recurrent subluxation or lateral 
instability in either case.

Service connection for anterior cruciate ligament strain, 
right knee, was granted in June 1996, and a noncompensable 
evaluation was assigned, effective February 1996.  This 
decision was based on service medical records that noted that 
the veteran sustained a ligament strain of the knee in an 
automobile accident, and on the veteran's service separation 
examination report that revealed no significant functional 
impairment.  

VA treatment records from June to October 1998 noted that the 
veteran complained of pain in the knees.  He was noted to be 
wearing a knee brace but said that this provided little help.  
He said that he had pain with squatting, and had problems 
walking up and down stairs, as well as after prolonged use.  
There was no swelling,  effusion, or erythema.  There was no 
lateral or medial collateral ligament laxity, and range of 
motion was from minus five degrees of extension to 120 
degrees of flexion.  Anterior and posterior drawer sign, 
Lachman's sign, pivot shift, patella apprehension sign, and 
McMurray's sign were all negative.  While the records noted 
that he had osteoarthritis, this was not shown by Magnetic 
resonance imaging (MRI) scans, which also showed no tears or 
fractures.  

Based on these findings, the RO, in January 1999, increased 
the evaluation for the veteran's right knee disability to 10 
percent, effective June 1998.

In March 1999, the veteran underwent an arthroscopy of the 
right knee with joint debridement.  The postoperative 
diagnosis was chondromalacia patella, grade I to II 
chondromalacia of the lateral femoral condyle.  Three weeks 
later, the veteran said that he was having muscle spasms in 
the lateral thigh and medial knee, and that his knee would 
pop when he straightened it out after sitting with the knee 
bent.  He denied any popping with ambulation, but said that 
he did have swelling.  The veteran had extension to minus 
seven degrees, with pain, and flexion to 100 degrees.  There 
was no evidence of infection post surgery, and no effusion, 
edema or erythema.  Over the next few months, the veteran's 
knee condition improved to the point that he had full range 
of motion and no swelling.  The remaining symptoms and 
complaints were unchanged, however.

The veteran was provided a VA examination in August 1999.  He 
said that there had been no improvement since his surgery, 
and indeed complained that his knee was now worse than 
before.  He complained of patellofemoral pain, and painful 
episodes of giving away of the knee.  He was observed to walk 
with a normal gait.  Examination of the knee revealed normal 
alignment, with no effusion.  He had full range of motion, 
and there was no varus or valgus instability, and no 
instability on anterior or posterior drawer sign, or on 
anterior Lachman's sign.  There was no joint line tenderness 
but there was tenderness to palpation along the 
patellofemoral margins.  There was some atrophy of the vastus 
medalis oblique and tightness of the hamstrings.  X-rays of 
the knee were within normal limits.  The examiner's 
impression was right knee pain status post arthroscopy. 

In an October 1999 addendum report, the examiner opined that 
the veteran did not have significant functional limitation of 
the knee due to flare-ups caused by repeated use.  In 
addition, the examiner opined that there was no evidence of 
additional loss of range of motion due to pain on use or 
during flare-ups, nor was there any evidence of weakened 
movement, excess fatigability, or incoordination.  

In view of the above medical findings, the Board finds by a 
preponderance of the evidence that the veteran's right knee 
disability is manifested by no more than slight impairment.  
While the veteran reported that since the surgery he now has 
painful episodes of giving away of the knee, there is no 
medical evidence of lateral instability or recurrent 
subluxation, and both the post-surgery VA examination reports 
and the pre-surgery treatment records noted that there was no 
instability.  In addition, the veteran's right knee 
disability has not been described as more than slight by any 
medical professional, and the most recent VA compensation 
examination report includes the notation that he walked with 
a normal gait and had full range of motion of the leg, with 
no effusion and no joint line tenderness.  Antecedent medical 
evidence noted some slight limitation of motion of the right 
knee but it has not been shown to be productive of 
compensable limitation of motion under 38 C.F.R. § 4.71a, 
Code 5260 or 5261.  The preponderance of the evidence is 
therefore against an evaluation in excess of 10 percent for 
anterior cruciate ligament strain, right knee, under DC 5257. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, since DC 5257 is not predicated on loss 
of range of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995) do not apply to that diagnostic code.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Even assuming that the 
limitation of motion is due to the old service-connected 
injury and the range of motion codes for the knee are 
considered, as noted above, there is no medical evidence of 
compensable loss of flexion or extension of the knee.  
38 C.F.R. § 4.71a, Codes 5260 and 5261.  In addition, the 
Board notes that MRI scans and X-rays of the right knee have 
not shown the presence of arthritis.  See 38 C.F.R. § 4.71a, 
Code 5003.

The veteran argued in his substantive appeal that he suffers 
from locking of the knee, and that on such occasions, he does 
have limited range of motion.  Despite the veteran's 
statement, there is no objective clinical evidence of locking 
of the right knee and in an October 1999 addendum report, the 
VA examiner specifically opined that there was no evidence of 
additional loss of range of motion due to pain on use or 
during flare-ups.  In that same addendum, the physician added 
that there was no evidence of weakened movement, excess 
fatigability, or incoordination, or of any additional loss of 
motion due to weakened movement, excess fatigability, or 
incoordination.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for anterior cruciate 
ligament strain, right knee is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

